DETAILED ACTION
The Amendment filed August 9th, 2021 has been entered and fully considered. Claims 8-16 are pending in this application. Claims 8, 14 and 17 are amended and claims 15-16 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the corrugated inner shaft" in line 4 and the limitation “the elongated shaft” in lines 3, 4 and 5.  There is insufficient antecedent basis for these limitation in the claim. It is noted that claim 14 originally depended from claim 17 and now depends from claim 8. Claim 8 does not recite a corrugated inner shaft or an elongated shaft. 
Claim 20 recites the limitation "the corrugated inner shaft" in line 2. There is insufficient antecedent basis for these limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanashanmugam et al, (hereinafter ‘Gnanashanmugam’, U.S. PGPub. No. 2013/0204068) in view of Mack ay (hereinafter 'Mackay', U.S. PGPub. No. 2009/0264980).
Regarding independent claim 8 and claim 19, Gnanashanmugam discloses a method for neuromodulation (Figs. 19 and 25A-25H), comprising: positioning a therapeutic assembly (distal section 211b of catheter 210 and electrodes 212 in Fig. 19/catheter 302 and element 304 in Fig. 25B) at a treatment site proximate to a pulmonary vessel of a patient ([0083], [0164], [0192]), wherein the therapeutic assembly (211b of 210, 212/302, 304) is carried by or affixed to a portion of an inner shaft of a catheter (see distal section 211b of catheter 210 and electrodes 212 carried or affixed to a portion 211a of inner shaft of catheter 210) and the portion of the inner shaft (portion 211a of catheter 210) is configured to allow the inner shaft (211a, 210) to extend and collapse in a telescoping manner in a 
Further, although Gnanashanmugam teaches a tip with an opening for directing the guidewire (distal section 211b of catheter 210, receiving guidewire G in Figs. 19, and 25A-25H), Gnanashanmugam is silent regarding a flexible curved tip with an opening configured to direct the guidewire away from a wall of the vasculature or a wall of the pulmonary vessel while the therapeutic assembly is in the low-profile delivery configuration.
However, in the same field of endeavor, Mackay teaches a similar therapeutic assembly (catheter 12 in Figs. 1A-1C) comprising a flexible, curved distal tip (14; [0032], polymeric elastomers) with an opening (see guidewire lumen 15) that directs the guidewire away from a wall of the vasculature or a wall of the vessel. Mackay teaches “this system also introduces a bias to the direction of the guidewire as the system is inserted into the vasculature... the flexible curved distal tip encourages the guidewire to bias towards the inner radius of a curved vessel” ([0013]). “The flexible distal tip may be more easily guided through tortuous anatomy or narrow passages caused by strictures or lesions” ([0012]) and further allows the device to progress in a forward direction while remaining closer to the center of the vessel ([0013]), thereby enabling safe passage of the device through the restriction ([0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the therapeutic assembly as taught by Gnanashanmugam to include a flexible curved tip with an opening that directs the guidewire away from a wall of the vasculature or a wall of the pulmonary vessel while the therapeutic assembly is in the low-profile delivery configuration as taught by Mackay in order to provide for easy guidance through tortuous anatomy or narrow passages caused by strictures or lesions” ([0012]), thereby enabling safe passage of the device through the restriction ([0013]) and increasing control.
Regarding claims 10-13, Gnanashanmugam in view of Mackay teach all of the limitations of the method according to claim 8. Gnanashanmugam further discloses a method wherein the pulmonary vessel comprises a main pulmonary artery of the patient ([0078], [0081],and [0164]): the steps include positioning the therapeutic assembly at a treatment site ([0078], [0081] and [0164]), activating the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gnanashanmugam in view Mackay as applied to claims 8, 10-13 and 19 above, and further in view of Ku et al., (hereinafter 'Ku', U.S. PGPub. No. 2012/0116382).
Regarding claim 9, Gnanashanmugam in view of Mackay teach all of the limitations of the method according to claim 8, but fail to explicitly disclose wherein the therapeutic assembly further includes a control member, and wherein: a central lumen extending through the support structure is configured to receive the control member therethrough; and the support structure or the control member comprises a pre-formed helical or spiral shape and the support structure or the control member comprises a substantially straight shape.
However, in the same field of endeavor, Ku teaches a similar therapeutic assembly (treatment device 700 in Figs. 12A-12B) including a control member (708 in Figs. 12A-12B), and support structure (704 in Figs. 12A-12B). The therapeutic assembly (treatment device 700 in Figs. 12A-12B) further includes a central lumen extending through the support structure (704 in Figs. 12A-12B) that is configured to receive the control member (708 in Figs. 12A-12B) therethrough ([0218]-[0219]: treatment section 704 receives control member 708). Ku further teaches that the support structure (704) or the control member (708) comprises a pre-formed helical or spiral shape and the support structure or the control member comprises a substantially straight shape ([0218]). It is well known in the art (as can be seen in Ku) that these different actuation configurations are widely considered to be interchangeable for the deployment of a device to a target treatment location within a vessel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Gnanashanmugam in view of Mackay to further incorporate the actuation configuration as .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gnanashanmugam in view Mackay as applied to claims 8, 10-13 and 19 above, and further in view of Kaplan et al., (hereinafter 'Kaplan', U.S. PGPub. No. 2007/0106292).
Regarding claim 14, Gnanashanmugam in view of Mackay teach all of the limitations of the method according to claim 8. Gnanashanmugam discloses wherein positioning the therapeutic assembly further includes: positioning the elongated shaft within the pulmonary vessel (as best seen in Figs. 25A and 25E, guide catheter GC and guidewire G are advanced into the pulmonary vasculature, and catheter 302 with guide element 304 are slid over the guidewire G and through the guide catheter GC to the pulmonary vasculature in Figs. 25A-25H, [0191]-[0195]; also see [0168], catheter 210 may be delivered to the pulmonary artery PA in a low profile delivery configuration within sheath 150, and once positioned, may be self-expanded or expanded actively). 
Gnanashanmugam in view of Mackay however are silent regarding positioning the corrugated inner shaft within the pulmonary vessel distal to the elongated shaft, wherein the corrugated inner shaft is slidably positioned within the elongated shaft.
However, in the same field of endeavor, Kaplan teaches a similar device (100 in Figs. 2A-3G) comprising a therapeutic assembly (energy transfer element 108) that is carried by or affixed to a portion of an inner shaft (elongated shaft 104) of a catheter (sheath 102). Kaplan teaches that “the materials and or design of the shaft/sheath will permit a flexibility that allows the energy transfer element to essentially self-align or self-center when expanded to contact the surface of the body passageway” ([0057]). Further, the shaft (104) includes a corrugated surface (130 in Fig. 3A; also see Figs. 3B-3G) such that “the corrugated surface 130 may include ribbed, textured, scalloped, striated, ribbed, undercut, polygonal, or any similar geometry resulting in a reduced area of surface contact with any adjoining surface(s)” ([0058]) and “the corrugated surface 130 may extend over a portion or the entire length of the shaft 104” ([0058]). Further, Kaplan teaches that the corrugated inner shaft (104, 130) is slidably positioned within .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kunis et al., (hereinafter ‘Kunis’, U.S. PGPub. No. 2007/0083194) in view of Goshgarian et al. (hereinafter 'Goshgarian', U.S. PGPub. No. 2012/0136350).
Regarding claim 17, Kunis discloses a method for neuromodulation, comprising: positioning a therapeutic assembly (ablation device 180 in Figs. 12A-12C) at a treatment site proximate to a pulmonary vessel of a patient ([0002]; see [0050], “[a] user (e.g., a physician) directs a catheter through a main vein or artery into the interior region of the heart that is to be treated. The ablating element or elements are next placed near the targeted cardiac tissue that is to be ablated, such as a pulmonary vein ostium”; [0067]-[0068]; see [0110] for use in pulmonary vein, such as the left superior pulmonary vein), wherein the therapeutic assembly is carried by or affixed to a distal portion of an inner shaft (carrier assembly 185 is carried by or affixed to a distal portion of control shaft 184) that is configured to: extend and collapse in a telescoping manner in a proximal direction and distal direction from an elongated shaft (outer shaft 182) of a catheter to at least in part mechanically isolate relative axial motion of the therapeutic assembly (185) and a proximal portion of the catheter (184) (see [0103]: “At least one of control shaft 184 and carrier arm 
Kunis is silent regarding repositioning the therapeutic assembly within the pulmonary vessel of the patient by rotating the therapeutic assembly about the longitudinal axis while the therapeutic assembly is in the helical or spiral configuration and in contact with the wall of the pulmonary vessel, wherein rotating the therapeutic assembly includes rotating the therapeutic assembly (i) in a first direction by advancing the therapeutic assembly distally within the pulmonary vessel or (ii) in a second direction different than the first direction by retracting the therapeutic assembly proximally within the pulmonary vessel; and activating the plurality of energy delivery elements to modulate nerves proximate the wall of the pulmonary vessel.
However, in the same field of endeavor, Goshgarian discloses a similar method for neuromodulation (abstract), comprising positioning a therapeutic assembly (treatment device 12 in Figs. 26A-L, and Figs. 43 A-E) at a treatment site proximate to a vessel of a patient (Fig. 43A-B illustrates guide catheter 94 guiding treatment device 12 into a vessel). The therapeutic assembly (treatment device 12 in Figs. 26A-L, and Figs. 43A-E) is configured to deploy from a generally straight configuration to a .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gnanashanmugam in view of Mack ay as applied to claims 8, 10-13 and 19 above, and further in view of Kunis.
Regarding claim 18, Gnanashanmugam in view of Mackay teach all of the limitations of the method according to claim 8, but are silent regarding wherein the catheter has a locking or activation mechanism that is configured to control a timing or an extent that the inner shaft retracts or extends.
However, in the same field of endeavor, Kunis teaches a similar method for neuromodulation comprising positioning a therapeutic assembly (ablation device l80inFigs. 12A-12C) at a treatment site proximate to a pulmonary vessel of a patient ([0002]; see [0050], “[a] user (e.g., a physician) directs a catheter through a main vein or artery into the interior region of the heart that is to be treated. The ablating element or elements are next placed near the targeted cardiac tissue that is to be ablated, such as a pulmonary vein ostium”; [0067]-[0068]; see [0110] for use in pulmonary vein, such as the left superior pulmonary vein). The therapeutic assembly (ablation device 180 in Figs. 12A-12C)is similarly carried by or affixed to a portion of an inner shaft of a catheter (carrier assembly 185 is carried by or affixed to a portion of control shaft 184; [0103], shaft 184 is slidingly received by outer shaft 182, i.e. extends and retracts freely). Kunis further teaches a control knob (193 in Figs. 12A) on the handle (195) of the device used to control the advancement and retraction of inner shaft (184) ([0103]). The knob may further include “a reversible locking mechanism such that a particular tip deflection or deployment amount can be maintained through various manipulations of the system” ([0135]; thereby meeting the limitation of a locking or activation mechanism that is configured to control a timing or an extent that the inner shaft retracts or extends, i.e. the knobs including a reversible locking mechanism that controls when and to what extent there is advancement or retraction of the carrier assembly), thereby increasing control over the device and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kunis in view of Goshgarian as applied to claim 17 above, and further in view of Kaplan.
Regarding claim 20, Kunis in view of Goshgarian teach all of the limitations of the method according to claim 17. Kunis further teaches wherein the catheter has a locking or activation mechanism that is configured to control a timing or an extent that the inner shaft retracts or extends (knob 193 in Figs. 12A-12c; [0103]; [0135], “These knobs, such as knobs use to deflect a distal portion of a conduit, or to advance or retract the carrier assembly, preferably include a reversible locking mechanism such that a particular tip deflection or deployment amount can be maintained through various manipulations of the system”; It is noted as broadly claimed, Kunis discloses wherein the catheter has a locking or activation mechanism that is configured to control a timing or an extent that the inner shaft retracts or extends, i.e. the knobs including a reversible locking mechanism that controls when and to what extent there is advancement or retraction of the carrier assembly).
Kunis in view of Goshgarian are silent regarding a corrugated inner shaft. 
However, in the same field of endeavor, Kaplan teaches a similar device comprising (100 in Figs. 2A-3G) comprising an energy transfer element (108), a flexible sheath (102) and an elongated shaft (104), wherein the shaft (104) extends out from the distal end of the sheath (102). Kaplan teaches that “the materials and or design of the shaft/sheath will permit a flexibility that allows the energy transfer element to essentially self-align or self-center when expanded to contact the surface of the body passageway” ([0057]). The shaft further includes a corrugated surface (130 in Fig. 3A; also see Figs. 3B-3G) such that “the corrugated surface 130 may include ribbed, textured, scalloped, striated, ribbed, undercut, polygonal, or any similar geometry resulting in a reduced area of surface contact with any adjoining surface(s)” ([0058]) and “the corrugated surface 130 may extend over a portion or the entire length of the shaft 104” .
Response to Arguments
Applicant’s arguments (see Remarks filed August 9th, 2021) with respect to claim(s) 8-14 and 17-20 have been considered but are moot because the amendment has necessitated a new grounds of rejection. It is the Examiner’s position that Gnanashanmugam et al, (U. S. PGPub. No. 2013/0204068) in view of Mackay (U.S. PGPub. No. 2009/0264980) teach each and every limitation according to independent claim 8 and Kunis et al., (U.S. PGPub. No. 2007/0083194) in view of Goshgarian et al. (U.S. PGPub. No. 2012/0136350) teach each and every limitation according to independent claim 17.
Regarding claim 8, it is the Examiner’s position that as currently recited and in view of the new interpretation of the references, Gnanashanmugam discloses the inner shaft which extends and collapses in a telescoping manner as claimed. As broadly claimed, the portion of the inner shaft (211a of catheter 210 in Fig. 19) extends and collapses in a telescoping manner in a proximal direction and distal direction relative to sheath (150), and would necessarily mechanically isolate relative axial motion of the therapeutic assembly (211b, 210, 212) and a proximal portion of catheter (150). The catheter (210) is delivered within sheath (150) and moves relative to sheath (150) in a proximal and distal direction. See rejection above for further detail. 
Regarding claim 17, it is the Examiner’s position that as currently recited and in view of the new interpretation of the references, Kunis discloses the inner shaft which extends and collapses in a telescoping manner as claimed. Kunis discloses the therapeutic assembly is carried by or affixed to a distal portion of an inner shaft (carrier assembly 185 is carried by or affixed to a distal portion of control shaft 184) that is configured to: extend and collapse in a telescoping manner in a proximal direction and 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794